CRANCH, Chief. Judge.
The defendant, having demurred generally to the whole declaration, consisting of a single count containing three distinct charges, if any one of them is actionable, the plaintiff must have judgment; for if the defendant wished to prevent the plaintiff from recovering damages for the words not actionable, he should have demurred to so much of the declaration as charges- him with speaking those words.
But having, by his demurrer, admitted that he spoke all the words charged in the declaration, and some of them being actionable, the plaintiff must have judgment for the-whole.